      Case 6:17-cv-01423-GAP-LRH Document 105 Filed 05/15/19 Page 1 of 28 PageID 1273
                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                  George C. Young Courthouse and Federal Building
                                            401 West Central Boulevard
                                                Orlando, FL 32801
                                              www.flmd.uscourts.gov
Elizabeth M. Warren                                                                               Benjamin C. Wynn
Clerk of Court                                                                             Orlando Division Manager


DATE:          May 15, 2019

TO:            Clerk, U.S. Court of Appeals for the Eleventh Circuit

WILLINE BRYANT and MAX GRACIA, SR. ,

                       Plaintiffs,

v.                                                         Case No: 6:17-cv-1423-Orl-31LRH

ORANGE COUNTY, FLORIDA, ROBERT J.
BUCK, III , KAREN CLAIRMONT, ELSA
GALLOZA-GONZALEZ and LYNN MARIE
HARTER,

                       Defendants.


U.S.C.A. Case No.:             NOT YET ASSIGNED

•       Honorable Gregory A. Presnell, United States District Judge appealed from.

•       Appeal filing fee was not paid. Upon filing a notice of appeal, the appellant must pay the district clerk
        all required fees. The district clerk receives the appellate docket fee on behalf of the court of appeals. If
        you are filing informa pauperis, a request for leave to appeal in forma pauperis needs to be filed with the
        district court.

•       Copy of Notice of Appeal, docket entries, judgment and/or order appealed from.



                                               ELIZABETH M. WARREN, CLERK

                                               By:     s/L. W., Deputy Clerk
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    104 Filed
                                        Filed05/15/19
                                              05/14/19 Page
                                                       Page21of
                                                              of28
                                                                 2 PageID
                                                                   PageID1271
                                                                          1274



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

  WILLINE BRYANT and MAX GRACIA, SR.,
  as Co-Personal Representatives of the Estate of
  MAX GRACIA, JR., II,

         Plaintiff,

  v.                                                     CASE NUMBER: 6:17-CV-1423-
                                                         ORL-31-KRS
  ORANGE COUNTY, FLORIDA, ROBERT J.
  BUCK, III, MARYANNE EVANS, KAREN
  CLAIRMONT, ELSA GALLOZA-GONZALEZ,
  and LYNN MARIE HARTER,

        Defendants.
  _______________________________________/

                      NOTICE OF JOINT INTERLOCUTORY APPEAL

        NOTICE IS HEREBY GIVEN that Defendants ROBERT J. BUCK, III and KAREN

 CLAIRMONT jointly appeal to the United States Court of Appeals for the Eleventh Circuit from

 this Honorable Court’s Order denying their motions for summary judgment entered April 24, 2019.

 (Doc. 103.) The Order found as a matter of law that Appellants are not entitled to qualified

 immunity.

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

 Electronic Mail to Jason J. Recksiedler, Esquire, Stephen J. Calvacca, Esquire, Nejame Law, P.A.,

 189 S. Orange Avenue, Suite 1800, Orlando, FL                  32801, jason@nejamelaw.com;

 litigation@nejamelaw.com;      Laura.Beltran@nejamelaw.com;       civilservice@nejamelaw.com;

 stephen@nejamelaw.com; darlene@nejamelaw.com; Gail C. Bradford, Esquire, William E.

 Lawton, Esquire, Eric J. Netcher, Esquire, Dean, Ringers, Morgan & Lawton, P.A., 201 East Pine



                                                1
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    104 Filed
                                        Filed05/15/19
                                              05/14/19 Page
                                                       Page32of
                                                              of28
                                                                 2 PageID
                                                                   PageID1272
                                                                          1275



 Street Suite 1200, Orlando, FL 32801, gbradford@drml-law.com; Suzanne@drml-law.com;

 wlawton@drml-law.com; Marla@drml-law.com; enetcher@drml-law.com; on this 14 day of

 May, 2019.


  /s/ Derek J. Angell                             /s/ Walter A. Ketcham
  ______________________________                  __________________________________
  DEREK J. ANGELL, ESQUIRE                        WALTER A. KETCHAM, JR., ESQUIRE
  Florida Bar Number: 73449                       Florida Bar Number: 156630
  DAngell@oconlaw.com                             waketcham@growerketcham.com
  O’CONNOR & O’CONNOR, LLC                        Brian F. Moes, Esquire
  800 North Magnolia Avenue, Ste 1350             Florida Bar Number: 39403
  Orlando, FL 32803                               bfmoes@growerketcham.com
  (407) 843-2100                                  GROWER, KETCHAM, EIDE, TELAN &
  (407) 843-2061 Facsimile                        MELTZ, P.A.
  Attorneys for Defendant, Robert Buck, III       PO Box 538065
                                                  Orlando, FL 32853-8065
                                                  Phone: (407) 423-9545
                                                  Fax: (407) 425-7104
                                                  Attorneys for Defendant, Karen Clairmont




                                              2
5/15/2019Case                        Electronic
                 6:17-cv-01423-GAP-LRH          Case Filing105
                                          Document          | U.S. District
                                                                    FiledCourt - Middle District
                                                                            05/15/19       Page  of Florida
                                                                                                      4 of 28 PageID 1276
                                                                                INTAPP, MEDIATION, SL DOC, TRLSET

                                            U.S. District Court
                                    Middle District of Florida (Orlando)
                            CIVIL DOCKET FOR CASE #: 6:17-cv-01423-GAP-LRH


 Bryant v. Orange County, Florida et al                                               Date Filed: 08/02/2017
 Assigned to: Judge Gregory A. Presnell                                               Jury Demand: Both
 Referred to: Magistrate Judge Leslie R. Hoffman                                      Nature of Suit: 362 Personal Inj. Med.
 Cause: 42:1983 Civil Rights Act                                                      Malpractice
                                                                                      Jurisdiction: Federal Question
 Plaintiff
 Willine Bryant                                                          represented by Jason J. Recksiedler
 as Co-Personal Representative of the Estate                                            NeJame Law, PA
 of Max Gracia Jr. II                                                                   189 S Orange Ave Ste 1800
 also known as                                                                          Orlando, FL 32801-3261
 Willine Gracia                                                                         407/245-1232
                                                                                        Fax: 407/802-1445
                                                                                        Email: jason@nejamelaw.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                      Stephen J. Calvacca
                                                                                      NeJame Law, PA
                                                                                      189 S Orange Ave Ste 1800
                                                                                      Orlando, FL 32801-3261
                                                                                      407/245-1232
                                                                                      Fax: 407/245-2980
                                                                                      Email: stephen@nejamelaw.com
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED
 Plaintiff
 Max Gracia, Sr.                                                         represented by Jason J. Recksiedler
 as Co-Personal Representative of the Estate                                            (See above for address)
 of Max Gracia Jr. II                                                                   LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                      Stephen J. Calvacca
                                                                                      (See above for address)
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED


 V.
 Defendant
 Orange County, Florida                                                  represented by Dennis R. O'Connor
                                                                                        O'Connor & O'Connor, LLC
                                                                                        Suite 200
                                                                                        840 S Denning Dr
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                         1/12
5/15/2019Case                        Electronic
                 6:17-cv-01423-GAP-LRH          Case Filing105
                                          Document          | U.S. District
                                                                    FiledCourt - Middle District
                                                                            05/15/19       Page  of Florida
                                                                                                      5 of 28 PageID 1277
                                                                              Winter Park, FL 32789
                                                                              407/843-2100
                                                                              Fax: 407-843-2061
                                                                              Email: doconnor@oconlaw.com
                                                                              LEAD ATTORNEY
                                                                              ATTORNEY TO BE NOTICED

                                                                                     Derek J. Angell
                                                                                     O'Connor & O'Connor, LLC
                                                                                     Suite 200
                                                                                     840 S Denning Dr
                                                                                     Winter Park, FL 32789
                                                                                     407/843-2100
                                                                                     Fax: 407/843-2061
                                                                                     Email: dangell@oconlaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Gail C. Bradford
                                                                                     Dean, Ringers, Morgan & Lawton, PA
                                                                                     201 E Pine St - Ste 1200
                                                                                     PO Box 2928
                                                                                     Orlando, FL 32802-2928
                                                                                     407/422-4310
                                                                                     Fax: 407/648-0233
                                                                                     Email: gbradford@drml-law.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Ronald Leslie Harrop
                                                                                     O'Connor & O'Connor, LLC
                                                                                     Suite 200
                                                                                     840 S Denning Dr
                                                                                     Winter Park, FL 32789
                                                                                     407/843-2100
                                                                                     Fax: 407/843-2061
                                                                                     Email: rharrop@oconlaw.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

 Defendant
 Robert J. Buck, III                                                     represented by Dennis R. O'Connor
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                     Derek J. Angell
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Ronald Leslie Harrop
                                                                                     (See above for address)

https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                      2/12
5/15/2019Case                        Electronic
                 6:17-cv-01423-GAP-LRH          Case Filing105
                                          Document          | U.S. District
                                                                    FiledCourt - Middle District
                                                                            05/15/19       Page  of Florida
                                                                                                      6 of 28 PageID 1278
                                                                              LEAD ATTORNEY
                                                                              ATTORNEY TO BE NOTICED

 Defendant
 Maryanne Evans                                                          represented by Eric J. Netcher
 TERMINATED: 02/20/2019                                                                 Dean, Ringers, Morgan & Lawton, PA
                                                                                        201 E Pine St - Ste 1200
                                                                                        PO Box 2928
                                                                                        Orlando, FL 32802-2928
                                                                                        407-422-4310
                                                                                        Fax: 407-648-0233
                                                                                        Email: enetcher@drml-law.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                       Gail C. Bradford
                                                                                       (See above for address)
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

                                                                                       William E. Lawton
                                                                                       Dean, Ringers, Morgan & Lawton, PA
                                                                                       201 E Pine St - Ste 1200
                                                                                       PO Box 2928
                                                                                       Orlando, FL 32802-2928
                                                                                       407/422-4310 extr: 151
                                                                                       Fax: 407/648-0233
                                                                                       Email: wlawton@drml-law.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

 Defendant
 Karen Clairmont                                                         represented by Brian Francis Moes
                                                                                        Grower, Ketcham, Rutherford, Bronson,
                                                                                        Eide & Telan, P.A.
                                                                                        901 N. Lake Destiny Rd Ste 450
                                                                                        Maitland, Fl 32751
                                                                                        407/423-9545
                                                                                        Fax: 407/425-7104
                                                                                        Email: bfmoes@growerketcham.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                       Walter A. Ketcham , Jr.
                                                                                       Grower, Ketcham, Eide, Telan & Meltz, PA
                                                                                       901 N Lake Destiny Rd - Ste 450
                                                                                       PO Box 538065
                                                                                       Orlando, FL 32853-8065
                                                                                       407/423-9545
                                                                                       Fax: 407/425-7104
                                                                                       Email: enotice@growerketcham.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED

https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                          3/12
5/15/2019Case                        Electronic
                 6:17-cv-01423-GAP-LRH          Case Filing105
                                          Document          | U.S. District
                                                                    FiledCourt - Middle District
                                                                            05/15/19       Page  of Florida
                                                                                                      7 of 28 PageID 1279
 Defendant
 Elsa Galloza-Gonzalez                                                   represented by Dennis R. O'Connor
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                     Derek J. Angell
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Ronald Leslie Harrop
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
 Defendant
 Lynn Marie Harter                                                       represented by Dennis R. O'Connor
                                                                                        (See above for address)
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED

                                                                                     Derek J. Angell
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Ronald Leslie Harrop
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


  Date Filed              #    Docket Text
  08/02/2017               1 COMPLAINT against All Defendants with Jury Demand (Filing fee $ 400 receipt
                             number ORL-65850) filed by Max Gracia, Sr, Willine Bryant. (Attachments: # 1 Civil
                             Cover Sheet)(LMM) (Entered: 08/02/2017)
  08/02/2017               2 SUMMONS issued as to Elsa Galloza-Gonzalez. (LMM) (Entered: 08/02/2017)
  08/02/2017               3 SUMMONS issued as to Karen Clairmont. (LMM) (Entered: 08/02/2017)
  08/02/2017               4 SUMMONS issued as to Maryanne Evans. (LMM) (Entered: 08/02/2017)
  08/02/2017               5 SUMMONS issued as to Robert J. Buck, III. (LMM) (Entered: 08/02/2017)
  08/02/2017               6 SUMMONS issued as to Orange County, Florida. (LMM) (Entered: 08/02/2017)
  08/02/2017               7 SUMMONS issued as to Lynn Marie Harter. (LMM) (Entered: 08/02/2017)
  08/03/2017               8 RELATED CASE ORDER AND NOTICE of designation under Local Rule 3.05 -
                             track 2. Notice of pendency of other actions due by 8/17/2017. Signed by Judge
                             Gregory A. Presnell on 8/3/2017. Copies mailed. (LAM) (Entered: 08/03/2017)
  08/03/2017               9 INTERESTED PERSONS ORDER. Certificate of interested persons and corporate
                             disclosure statement due by 8/17/2017. Signed by Judge Gregory A. Presnell on
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                      4/12
5/15/2019Case    6:17-cv-01423-GAP-LRH  Electronic Case Filing105
                                             Document          | U.S. District
                                                                       FiledCourt - Middle District
                                                                               05/15/19       Page  of Florida
                                                                                                         8 of 28 PageID 1280
                          8/3/2017. Copies mailed. (LAM) (Entered: 08/03/2017)
  08/14/2017             10 NOTICE of pendency of related cases re 8 Related Case Order per Local Rule 1.04(d) by
                            Willine Bryant. Related case(s): No (Recksiedler, Jason) Modified on 8/15/2017 (LMM).
                            (Entered: 08/14/2017)
  08/14/2017             11 CERTIFICATE of interested persons and corporate disclosure statement re 9 Interested
                            persons order by Willine Bryant. (Recksiedler, Jason) (Entered: 08/14/2017)
  08/28/2017             12 NOTICE of Appearance by Gail C. Bradford and William E. Lawton on behalf of
                            Maryanne Evans (Bradford, Gail) Modified on 8/29/2017 (LMM). (Entered: 08/28/2017)
  08/28/2017             13 Unopposed MOTION for 10 day Extension of Time to File Answer re 1 Complaint by
                            Maryanne Evans. (Bradford, Gail) Motions referred to Magistrate Judge Karla R.
                            Spaulding. Modified on 8/29/2017 (LMM). (Entered: 08/28/2017)
  08/28/2017             14 ANSWER and affirmative defenses to 1 Complaint with Jury Demand by Karen
                            Clairmont.(Ketcham, Walter) (Entered: 08/28/2017)
  08/28/2017             15 NOTICE of pendency of related cases re 8 Related Case Order per Local Rule 1.04(d) by
                            Karen Clairmont. Related case(s): No (Ketcham, Walter) Modified on 8/29/2017 (LMM).
                            (Entered: 08/28/2017)
  08/28/2017             16 CERTIFICATE of interested persons and corporate disclosure statement re 9 Interested
                            persons order by Karen Clairmont. (Ketcham, Walter) (Entered: 08/28/2017)
  08/29/2017             17 INTERESTED PERSONS ORDER to DEFENDANTS MARYANNE EVANS and
                            KAREN CLAIRMONT. Certificate of interested persons and corporate disclosure
                            statement due by 9/12/2017. Signed by Judge Gregory A. Presnell on 8/29/2017.
                            Copies mailed. (LAM) (Entered: 08/29/2017)
  08/29/2017             18 ORDER granting 13 Motion for Extension of Time to Answer or respond re 1
                            Complaint. Maryanne Evans answer is due 9/7/2017. Signed by Magistrate Judge
                            Karla R. Spaulding on 8/29/2017. (RDO) (Entered: 08/29/2017)
  08/30/2017             19 NOTICE of pendency of related cases re 8 Related case order and track 2 notice per
                            Local Rule 1.04(d) by Maryanne Evans. Related case(s): yes (Bradford, Gail) (Entered:
                            08/30/2017)
  08/30/2017             20 CERTIFICATE of interested persons and corporate disclosure statement re 17 Interested
                            persons order by Maryanne Evans. (Bradford, Gail) (Entered: 08/30/2017)
  09/01/2017             21 MOTION to Dismiss Complaint and Orange County's Motion for Extension of Time to
                            Answer the Negligence Count by Robert J. Buck, III, Elsa Galloza-Gonzalez, Lynn Marie
                            Harter, Orange County, Florida. (Angell, Derek) (Entered: 09/01/2017)
  09/05/2017             22 INTERESTED PERSONS ORDER to DEFENDANTS ORANGE COUNTY,
                            FLORIDA, ROBERT J. BUCK, III, ELSA GALLOZA-GONZALEZ and LYNN
                            MARIE HARTER. Certificate of interested persons and corporate disclosure
                            statement due by 9/19/2017. Signed by Judge Gregory A. Presnell on 9/5/2017.
                            Copies mailed. (LAM) (Entered: 09/05/2017)
  09/07/2017             23 Unopposed MOTION for Extension of Time to File Response/Reply as to 21 MOTION
                            to Dismiss Complaint and Orange County's Motion for Extension of Time to Answer the
                            Negligence Count by Willine Bryant, Max Gracia, Sr. (Recksiedler, Jason) Motions
                            referred to Magistrate Judge Karla R. Spaulding. Modified on 9/13/2017 (LMM).
                            (Entered: 09/07/2017)
  09/07/2017             24 MOTION to dismiss for failure to state a claim by Maryanne Evans. (Bradford, Gail)
                            (Entered: 09/07/2017)
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                         5/12
5/15/2019Case                        Electronic
                 6:17-cv-01423-GAP-LRH          Case Filing105
                                          Document          | U.S. District
                                                                    FiledCourt - Middle District
                                                                            05/15/19       Page  of Florida
                                                                                                      9 of 28 PageID 1281
  09/08/2017             25 ENDORSED ORDER granting 23 Motion for Extension of Time to File
                            Response/Reply re 21 MOTION to Dismiss Complaint and Orange County's Motion
                            for Extension of Time to Answer the Negligence Count Response due by 10/2/2017.
                            Signed by Magistrate Judge Karla R. Spaulding on 9/8/2017. (Spaulding, Karla)
                            (Entered: 09/08/2017)
  09/08/2017             26 Unopposed MOTION for Extension of Time to File Response/Reply as to 24 MOTION
                            to dismiss for failure to state a claim by Willine Bryant, Max Gracia, Sr. (Recksiedler,
                            Jason) Motions referred to Magistrate Judge Karla R. Spaulding. Modified on 9/13/2017
                            (LMM). (Entered: 09/08/2017)
  09/08/2017             27 CERTIFICATE of interested persons and corporate disclosure statement re 22 Interested
                            persons order by Robert J. Buck, III, Elsa Galloza-Gonzalez, Lynn Marie Harter, Orange
                            County, Florida. (Harrop, Ronald) (Entered: 09/08/2017)
  09/13/2017             28 ENDORSED ORDER granting 26 Motion for Extension of Time to File Response
                            to24 MOTION to dismiss for failure to state a claim . Response due by 10/10/2017.
                            Signed by Magistrate Judge Karla R. Spaulding on 9/13/2017. (Spaulding, Karla)
                            (Entered: 09/13/2017)
  09/18/2017             29 AMENDED COMPLAINT against All Defendants with Jury Demand. filed by Max
                            Gracia, Sr, Willine Bryant. Related document: 1 Complaint filed by Willine Bryant, Max
                            Gracia, Sr..(Calvacca, Stephen) (Entered: 09/18/2017)
  09/20/2017             30 ENDORSED ORDER denying as moot 24 Motion to Dismiss for Failure to State a
                            Claim; denying as moot 21 motion to dismiss. An amended complaint has been filed.
                            Signed by Judge Gregory A. Presnell on 9/20/2017. (Presnell, Gregory) (Entered:
                            09/20/2017)
  10/02/2017             31 MOTION to Dismiss Amended Complaint , MOTION to dismiss for failure to state a
                            claim by Karen Clairmont. (Ketcham, Walter) (Entered: 10/02/2017)
  10/02/2017             32 MOTION to dismiss for failure to state a claim by Maryanne Evans. (Bradford, Gail)
                            (Entered: 10/02/2017)
  10/02/2017             33 MOTION to Dismiss Amended Complaint by Robert J. Buck, III, Elsa Galloza-
                            Gonzalez, Lynn Marie Harter, Orange County, Florida AND MOTION for extension of
                            time to answer the state law claim by Orange County, Florida. (Angell, Derek) Modified
                            on 10/3/2017 (LMM). (Entered: 10/02/2017)
  10/05/2017             34 Unopposed MOTION for Extension of Time to File Response to All Defendants' Motion
                            to Dismiss Plaintiffs' Amended Complaint by Willine Bryant. (Recksiedler, Jason)
                            (Entered: 10/05/2017)
  10/10/2017             35 ENDORSED ORDER granting 34 Motion for Extension of Time to File, Responses
                            due 10/31/17. Signed by Judge Gregory A. Presnell on 10/10/2017. (Presnell,
                            Gregory) (Entered: 10/10/2017)
  10/11/2017                   Set/reset deadlines as to 32 MOTION to dismiss for failure to state a claim , 33 MOTION
                               to Dismiss Amended Complaint , 31 MOTION to Dismiss Amended Complaint
                               MOTION to dismiss for failure to state a claim . Responses due by 10/31/2017 (LMM)
                               (Entered: 10/11/2017)
  10/11/2017             36 NOTICE of Appearance by Eric J. Netcher on behalf of Maryanne Evans (Netcher, Eric)
                            (Entered: 10/11/2017)
  10/19/2017             37 CASE MANAGEMENT REPORT. (Bradford, Gail) (Entered: 10/19/2017)
  10/20/2017             38 CASE MANAGEMENT AND SCHEDULING ORDER. Signed by Judge Gregory
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                      6/12
5/15/2019
        Case    6:17-cv-01423-GAP-LRHElectronic Case Filing
                                            Document        | U.S. District
                                                          105      FiledCourt  - Middle District
                                                                            05/15/19      Page   of Florida
                                                                                                     10 of 28 PageID 1282
                          A. Presnell on 10/20/2017. (TKW) (Entered: 10/20/2017)
  10/20/2017                   Set scheduling order deadlines: Amended Pleadings due by 3/16/2018, Joinder of Parties
                               due by 3/16/2018, Discovery due by 9/4/2018, Dispositive motions due by 10/1/2018, All
                               other motions due by 2/22/2019, Final Pretrial Conference set for 3/14/2019 at 01:30 PM
                               before Judge Gregory A. Presnell, Jury Trial set for 4/1/2019 at 09:15 AM before Judge
                               Gregory A. Presnell, Conduct mediation hearing by 10/1/2018. Lead counsel to
                               coordinate dates., Defendant disclosure of expert report due by 8/8/2018, Plaintiff
                               disclosure of expert report due by 7/11/2018 (JP) (Entered: 10/23/2017)
  10/20/2017             39 CASE REFERRED to Mediation. Donna Doyle appointed as mediator. (A copy was
                            emailed to the mediator.) (JP) (Entered: 10/23/2017)
  10/31/2017             40 RESPONSE in Opposition re 33 MOTION to Dismiss Amended Complaint , 32
                            MOTION to dismiss for failure to state a claim , 31 MOTION to Dismiss Amended
                            Complaint MOTION to dismiss for failure to state a claim filed by Willine Bryant, Max
                            Gracia, Sr. (Calvacca, Stephen) (Entered: 10/31/2017)
  11/02/2017             41 MOTION for leave to file Reply to Response to Motion to Dismiss by Robert J. Buck,
                            III, Elsa Galloza-Gonzalez, Lynn Marie Harter, Orange County, Florida. (Angell, Derek)
                            (Entered: 11/02/2017)
  11/03/2017             42 ENDORSED ORDER granting 41 Motion for Leave to File Reply, 7 pp limit, due
                            11/15/17. Signed by Judge Gregory A. Presnell on 11/3/2017. (Presnell, Gregory)
                            (Entered: 11/03/2017)
  11/06/2017                   Set/reset deadlines as to 33 MOTION to Dismiss Amended Complaint . Replies due by
                               11/15/2017. (LMM) (Entered: 11/06/2017)
  11/15/2017             43 REPLY to Response to Motion re 33 MOTION to Dismiss Amended Complaint filed by
                            Robert J. Buck, III, Elsa Galloza-Gonzalez, Lynn Marie Harter, Orange County, Florida.
                            (O'Connor, Dennis) (Entered: 11/15/2017)
  01/08/2018             44 ORDER denying 31 motion to dismiss; denying 31 Motion to Dismiss for Failure to
                            State a Claim; denying 32 Motion to Dismiss for Failure to State a Claim; granting
                            in part and denying in part 33 motion to dismiss. It is hereby ORDERED that
                            Defendant Clairmont's Motion to Dismiss (Doc. 31) and Defendant Evans's Motion
                            to Dismiss (Doc. 32) are DENIED. The Collective Motion to Dismiss (Doc. 33) is
                            GRANTED as to Count I and DENIED as to all other Counts. Count I is
                            DISMISSED without prejudice. If Plaintiffs wish to amend their Complaint as to
                            Count I, they must do so by January 22, 2018. Orange County's Motion for
                            Extension of Time to Answer the State Law Claim (Doc. 33) is GRANTED, and
                            Orange County is hereby afforded fourteen (14) days from the date of this Order to
                            file its answer and affirmative defenses. The other Defendants shall also answer the
                            Amended Complaint within fourteen (14) days.Signed by Judge Gregory A. Presnell
                            on 1/8/2018. (MAF) (Entered: 01/08/2018)
  01/10/2018             45 ANSWER and affirmative defenses with Jury Demand to 29 Amended Complaint by
                            Karen Clairmont.(Ketcham, Walter) (Entered: 01/10/2018)
  01/18/2018             46 AMENDED COMPLAINT against Max Gracia, Sr, Willine Bryant with Jury Demand.
                            filed by All Plaintiffs.(Calvacca, Stephen) Modified on 1/18/2018 (LMM). **REFILED
                            CORRECTLY AT 47** (Entered: 01/18/2018)
  01/18/2018             47 Second AMENDED COMPLAINT against All Defendants with Jury Demand. filed by
                            All Plaintiffs. Related document: 1 Complaint filed by Willine Bryant, Max Gracia, Sr.,
                            29 Amended Complaint filed by Willine Bryant, Max Gracia, Sr.(Calvacca, Stephen)
                            Modified on 1/19/2018 (LMM). (Entered: 01/18/2018)
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                      7/12
5/15/2019
        Case6:17-cv-01423-GAP-LRHElectronic Case Filing
                                       Document         | U.S. District
                                                      105      FiledCourt  - Middle District
                                                                        05/15/19      Page   of Florida
                                                                                                 11 of 28 PageID 1283
  01/22/2018      48 ANSWER and affirmative defenses to 47 Amended Complaint by Robert J. Buck, III,
                      Elsa Galloza-Gonzalez, Lynn Marie Harter, Orange County, Florida.(Angell, Derek)
                      Modified on 1/23/2018 (LMM). (Entered: 01/22/2018)
  01/22/2018             49 ANSWER and affirmative defenses with Jury Demand to 47 Amended Complaint
                            (Second) by Maryanne Evans.(Bradford, Gail) (Entered: 01/22/2018)
  01/30/2018             50 **FULL DOCUMENT REFILED CORRECTLY AT 51** ANSWER and affirmative
                            defenses with Jury Demand to 47 Amended Complaint by Karen Clairmont.(Ketcham,
                            Walter) Modified on 1/30/2018 (LMM). (Entered: 01/30/2018)
  01/30/2018             51 ANSWER and affirmative defenses with Jury Demand to 47 Amended Complaint by
                            Karen Clairmont.(Ketcham, Walter) (Entered: 01/30/2018)
  02/01/2018             52 Unopposed MOTION for Extension of Time to File Responsive Pleading to Plaintiffs'
                            Second Amended Complaint by Robert J. Buck, III, Elsa Galloza-Gonzalez, Lynn Marie
                            Harter, Orange County, Florida. (Angell, Derek) (Entered: 02/01/2018)
  02/02/2018             53 ENDORSED ORDER granting 52 Motion for Extension of Time to File. Signed by
                            Judge Gregory A. Presnell on 2/2/2018. (Presnell, Gregory) (Entered: 02/02/2018)
  02/08/2018             54 MOTION to Dismiss Second Amended Complaint by Orange County, Florida. (Angell,
                            Derek) (Entered: 02/08/2018)
  02/20/2018             55 RESPONSE in Opposition re 54 MOTION to Dismiss Second Amended Complaint filed
                            by Willine Bryant, Max Gracia, Sr. (Calvacca, Stephen) (Entered: 02/20/2018)
  05/14/2018             56 ORDER granting 54 motion to dismiss. It is hereby ORDERED that Defendant
                            Orange County's Motion to Dismiss (Doc. 54) is GRANTED. Count I of the Second
                            Amended Complaint is DISMISSED with prejudice. Signed by Judge Gregory A.
                            Presnell on 5/14/2018. (MAF) (Entered: 05/14/2018)
  06/08/2018             57 Agreed MOTION to extend Deadlines by Willine Bryant, Max Gracia, Sr. (Calvacca,
                            Stephen) Modified on 6/11/2018 (LMM). (Entered: 06/08/2018)
  06/11/2018             58 ENDORSED ORDER granting 57 Motion to extend time. The Plaintiffs' unopposed
                            Motion to Extend Deadlines (Doc. 57) is GRANTED. Signed by Judge Gregory A.
                            Presnell on 6/11/2018. (MAF) (Entered: 06/11/2018)
  06/13/2018                   Set/reset scheduling order deadlines: Discovery due by 11/5/2018, Dispositive motions
                               due by 12/3/2018, Joint final Pretrial statement due by 4/8/2019, All other motions due
                               by 4/22/2019, Final Pretrial Conference set for 5/14/2019 at 01:30 PM in Orlando
                               Courtroom 5 A before Judge Gregory A. Presnell, Trial term begins 6/3/2019 at 09:15
                               AM in Orlando Courtroom 5 A before Judge Gregory A. Presnell., Conduct mediation
                               hearing by 12/3/2018. Lead counsel to coordinate dates., Defendant disclosure of expert
                               report due by 10/8/2018, Plaintiff disclosure of expert report due by 9/11/2018 (LMM)
                               (Entered: 06/13/2018)
  07/16/2018             59 NOTICE of mediation conference/hearing to be held on October 3, 2018, at 1:30 p.m.
                            before Donna C. Doyle. (Bradford, Gail) (Entered: 07/16/2018)
  07/16/2018             60 AMENDED NOTICE of mediation conference/hearing to be held on November 28,
                            2018, at 1:00 p.m. before Donna C. Doyle. (Bradford, Gail) Modified on 7/17/2018
                            (LMM). (Entered: 07/16/2018)
  09/05/2018             61 Unopposed MOTION for miscellaneous relief, specifically Unopposed Motion to Excuse
                            Party Attendance at Mediation by Orange County, Florida. (Bradford, Gail) (Entered:
                            09/05/2018)
  09/17/2018             62 ORDER to show cause why this case should not be stayed as to Ms. Evans based on
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                   8/12
5/15/2019
        Case    6:17-cv-01423-GAP-LRHElectronic Case Filing
                                            Document        | U.S. District
                                                          105      FiledCourt  - Middle District
                                                                            05/15/19      Page   of Florida
                                                                                                     12 of 28 PageID 1284
                          her filing for bankruptcy as to Willine Bryant, Maryanne Evans, Max Gracia, Sr.
                          Show Cause Response due by 9/28/2018 Signed by Judge Gregory A. Presnell on
                          9/17/2018. (TKW) (Entered: 09/17/2018)
  09/26/2018             63 RESPONSE re 62 Order to show cause by Willine Bryant, Max Gracia, Sr. (Calvacca,
                            Stephen) (Entered: 09/26/2018)
  09/27/2018             64 RESPONSE TO ORDER TO SHOW CAUSE re 62 Order to show cause filed by
                            Maryanne Evans. (Bradford, Gail) (Entered: 09/27/2018)
  10/03/2018             65 ENDORSED ORDER granting 61 Motion. Signed by Judge Gregory A. Presnell on
                            10/3/2018. (Presnell, Gregory) (Entered: 10/03/2018)
  10/12/2018             66 MOTION to Compel Authorization for Release of Information by Robert J. Buck, III,
                            Elsa Galloza-Gonzalez, Lynn Marie Harter, Orange County, Florida. (Attachments: # 1
                            Exhibit Exhibit 1, # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit 3, # 4 Exhibit Exhibit 4, # 5
                            Exhibit Exhibit 5, # 6 Exhibit Exhibit 6)(Angell, Derek) Motions referred to Magistrate
                            Judge Karla R. Spaulding. (Entered: 10/12/2018)
  10/29/2018             67 ORDER granting 66 Motion to Compel Authorization for Release of Information.
                            Signed by Magistrate Judge Karla R. Spaulding on 10/29/2018. (ECJ) (Entered:
                            10/29/2018)
  11/02/2018             68 Unopposed MOTION to Continue all Deadlines by Two Months by Orange County,
                            Florida. (Angell, Derek) (Entered: 11/02/2018)
  11/05/2018             69 ENDORSED ORDER granting 68 Motion to Continue. An Amended Case
                            Management and Scheduling Order will be docketed separately. Signed by Judge
                            Gregory A. Presnell on 11/5/2018. (TKW) (Entered: 11/05/2018)
  11/05/2018             70 AMENDED CASE MANAGEMENT AND SCHEDULING ORDER: Signed by
                            Judge Gregory A. Presnell on 11/5/2018. (TKW) (Entered: 11/05/2018)
  11/06/2018                   Set/reset scheduling order deadlines: Discovery due by 1/4/2019, Dispositive motions
                               due by 2/1/2019, Joint final Pretrial statement due by 6/14/2019, All other motions due
                               by 6/28/2019, Final Pretrial Conference set for 7/11/2019 at 01:30 PM in Orlando
                               Courtroom 5 A before Judge Gregory A. Presnell, Trial term begins 8/5/2019 at 09:15
                               AM in Orlando Courtroom 5 A before Judge Gregory A. Presnell., Conduct mediation
                               hearing by 12/3/2018. Lead counsel to coordinate dates. (LMM) (Entered: 11/06/2018)
  12/04/2018             71 MEDIATION report Hearing held on November 28, 2018. Hearing outcome: impasse..
                            (Doyle, Donna) (Entered: 12/04/2018)
  12/11/2018             72 MOTION for Jason Recksiedler and Stephen Calvacca to withdraw as attorney by
                            Willine Bryant, Max Gracia, Sr. (Recksiedler, Jason) Motions referred to Magistrate
                            Judge Karla R. Spaulding. (Entered: 12/11/2018)
  12/11/2018             73 ORDER denying without prejudice 72 Motion to Withdraw as Attorney. See.pdf for
                            instructions. Signed by Magistrate Judge Karla R. Spaulding on 12/11/2018.
                            (Spaulding, Karla) (Entered: 12/11/2018)
  01/14/2019             74 Unopposed Renewed MOTION for Plaintiffs Counsel to withdraw by Willine Bryant,
                            Max Gracia, Sr. (Calvacca, Stephen) Motions referred to Magistrate Judge Karla R.
                            Spaulding. Modified on 1/15/2019 (LMM). (Entered: 01/14/2019)
  01/15/2019             75 **VACATED PER 76 ORDER** ORDER AND DIRECTION TO CLERK OF
                            COURT granting in part and denying in part 74 Motion to Withdraw as Attorney.
                            See Order for details. Signed by Magistrate Judge Karla R. Spaulding on 1/15/2019.
                            (DMA) Modified on 1/16/2019 (LMM). (Entered: 01/15/2019)

https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                      9/12
5/15/2019
        Case6:17-cv-01423-GAP-LRHElectronic Case Filing
                                        Document        | U.S. District
                                                      105      FiledCourt  - Middle District
                                                                        05/15/19      Page   of Florida
                                                                                                 13 of 28 PageID 1285
  01/16/2019      76 ORDER AND DIRECTION TO CLERK OF COURT. The Court's Order
                      permitting counsel for Plaintiffs to withdraw, (Doc. No. 75), is hereby VACATED.
                      Plaintiff Willine Bryant has notified the Court that she objects to counsels'
                      withdrawal from representation in this case. Accordingly, Plaintiffs' Unopposed
                      Renewed Motion to Withdraw, (Doc. No. 74), is DENIED without prejudice. The
                      Clerk of Court is directed to reinstate Attorneys Recksiedler and Calvacca as
                      counsel of record for Plaintiffs on the docket. Signed by Magistrate Judge Karla R.
                      Spaulding on 1/16/2019. (DMA) (Entered: 01/16/2019)
  01/17/2019             77 **STRICKEN AND DELETED PER 78 ORDER** NOTICE of compliance and
                            response to 76 Order by Willine Bryant, Max Gracia, Sr (Calvacca, Stephen) Modified on
                            1/17/2019 (LMM). Modified on 1/22/2019 (LMM). (Entered: 01/17/2019)
  01/18/2019             78 ORDER to Strike re: 77 Compliance notice filed by Willine Bryant, Max Gracia, Sr.
                            The Clerk of Court is DIRECTED to delete it from CM/ECF. Signed by Magistrate
                            Judge Karla R. Spaulding on 1/18/2019. (DMA) (Entered: 01/18/2019)
  01/22/2019             79 NOTICE of compliance of service by Willine Bryant, Max Gracia, Sr (Calvacca,
                            Stephen) Modified on 1/23/2019 (LMM). (Entered: 01/22/2019)
  01/31/2019             80 MOTION for miscellaneous relief, specifically to File Documents Under Seal by
                            Maryanne Evans. (Bradford, Gail) (Entered: 01/31/2019)
  02/01/2019             81 ENDORSED ORDER granting in part 80 Motion to file exhibit under seal. Signed
                            by Magistrate Judge Karla R. Spaulding on 2/1/2019. (Spaulding, Karla) (Entered:
                            02/01/2019)
  02/01/2019             82 MOTION for summary judgment by Maryanne Evans. (Bradford, Gail) (Entered:
                            02/01/2019)
  02/01/2019             83 NOTICE of Filing Documents in Support of Motion for Summary Judgment by
                            Maryanne Evans re 82 MOTION for summary judgment (Attachments: # 1 Exhibit
                            Declaration of Maryanne Evans, # 2 Exhibit Deposition of Elsa Galloza-Gonzalez)
                            (Bradford, Gail) Modified on 2/4/2019 (LMM). (Entered: 02/01/2019)
  02/01/2019                   Sealed Document S-84. (LMM) (Entered: 02/01/2019)
  02/01/2019             85 First MOTION for summary judgment by Karen Clairmont. (Attachments: # 1 Exhibit
                            Depo of Clairmont, # 2 Exhibit Clarimont Progress Note 1, # 3 Exhibit Clarimont
                            Progress Note, # 4 Exhibit Clairmont Treatment Note, # 5 Exhibit Clairmont Housing and
                            Inmate Worker Sheet, # 6 Exhibit Clairmont Progress Note 3, # 7 Exhibit Clairmont
                            Progress Note 4, # 8 Exhibit Clairmont Progress Note 5)(Moes, Brian) (Entered:
                            02/01/2019)
  02/05/2019             86 MILBURN ORDER re 85 First MOTION for summary judgment filed by Karen
                            Clairmont, 82 MOTION for summary judgment filed by Maryanne Evans.
                            Plaintiffs will be allowed until March 6, 2019, to file responsive memoranda and any
                            materials in opposition to the motions. Defendants may file reply briefs, not
                            exceeding ten (10) pages, within fourteen (14) days after the response is served. The
                            parties shall electronically file all exhibits in support of their papers. The parties will
                            be advised if paper copies of any or all exhibits will be required. The Court prefers
                            transcripts in full-page format. Signed by Judge Gregory A. Presnell on 2/5/2019.
                            Copies mailed. (LAM) (Entered: 02/05/2019)
  02/06/2019                   Set/reset deadlines as to 82 MOTION for summary judgment , 85 First MOTION for
                               summary judgment . Responsive memoranda due by 3/6/2019 (LMM) (Entered:
                               02/06/2019)
  02/15/2019             87 STIPULATION of Dismissal with prejudice of Defendant, Maryanne Evans by Maryanne
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                              10/12
5/15/2019
        Case    6:17-cv-01423-GAP-LRHElectronic  Case Filing
                                            Document         | U.S. District
                                                           105      FiledCourt  - Middle District
                                                                             05/15/19      Page   of Florida
                                                                                                      14 of 28 PageID 1286
                          Evans. (Bradford, Gail) (Entered: 02/15/2019)
  02/18/2019             88 MOTION for summary judgment by Robert J. Buck, III, Elsa Galloza-Gonzalez, Lynn
                            Marie Harter. (Attachments: # 1 Exhibit Thomas Fowlkes Expert Report, # 2 Exhibit
                            Thomas Fowlkes Deposition Transcript Excerpt, # 3 Exhibit Robert Buck Deposition
                            Transcript)(Angell, Derek) (Entered: 02/18/2019)
  02/18/2019             89 Unopposed MOTION for leave to file Motion for Summary Judgment Out of Time by
                            Robert J. Buck, III, Elsa Galloza-Gonzalez, Lynn Marie Harter. (Angell, Derek) (Entered:
                            02/18/2019)
  02/19/2019             90 ORDER re 87 Stipulation of Dismissal filed by Maryanne Evans that Plaintiffs'
                            claims against Defendant Maryanne Evans are dismissed with prejudice, each party
                            to bear its own fees and costs. Any pending motions as to this defendant are
                            DENIED as moot. The Clerk is directed to term this defendant. Signed by Judge
                            Gregory A. Presnell on 2/19/2019. (TKW) (Entered: 02/19/2019)
  02/19/2019             91 ENDORSED ORDER granting 89 Motion for Leave to File. The Motion for Leave
                            to File is GRANTED. Signed by Judge Gregory A. Presnell on 2/19/2019. (MAF)
                            (Entered: 02/19/2019)
  02/19/2019             92 MILBURN ORDER re 88 MOTION for summary judgment filed by Elsa Galloza-
                            Gonzalez, Robert J. Buck, III, Lynn Marie Harter. Plaintiffs will be allowed until
                            March 11, 2019, to file responsive memoranda and any materials in opposition to the
                            motion. Defendants may file reply briefs, not exceeding ten (10) pages, within
                            fourteen (14) days after the response is served. The parties shall electronically file all
                            exhibits in support of their papers. The parties will be advised if paper copies of any
                            or all exhibits will be required. The Court prefers transcripts in full-page format.
                            Signed by Judge Gregory A. Presnell on 2/19/2019. Copies mailed. (LAM) (Entered:
                            02/19/2019)
  02/20/2019                   Set/reset deadlines as to 88 MOTION for summary judgment . Responsive memoranda
                               due by 3/11/2019 (LMM) (Entered: 02/20/2019)
  02/21/2019             93 MOTION for Extension of Time to File Response/Reply as to 85 First MOTION for
                            summary judgment by Willine Bryant, Max Gracia, Sr. (Calvacca, Stephen) Motions
                            referred to Magistrate Judge Karla R. Spaulding. (Entered: 02/21/2019)
  02/22/2019             94 ORDER granting 93 Motion for Extension of Time to File Response/Reply re 85
                            First MOTION for summary judgment . Response due by 3/11/2019. Signed by
                            Magistrate Judge Karla R. Spaulding on 2/21/2019. (ECJ) (Entered: 02/22/2019)
  02/25/2019             95 NOTICE of filing by Robert J. Buck, III, Elsa Galloza-Gonzalez, Lynn Marie Harter re
                            88 MOTION for summary judgment (Attachments: # 1 Exhibit Deposition Transcript of
                            Dr. Thomas Fowlkes)(Angell, Derek) Modified on 2/26/2019 (LMM). (Entered:
                            02/25/2019)
  03/01/2019             96 Case Reassigned to Leslie R. Hoffman. New case number: 6:17-cv-1423-Orl-31LRH.
                            Magistrate Judge Karla R. Spaulding no longer assigned to the case. (ALL) (Entered:
                            03/01/2019)
  03/11/2019             97 NOTICE of filing report of Dr. Thomas Fowlkes by Willine Bryant, Max Gracia, Sr
                            (Calvacca, Stephen) Modified on 3/12/2019 (LMM). (Entered: 03/11/2019)
  03/11/2019             98 NOTICE of filing report and affidavit of Lorie E. Roscoe by Willine Bryant, Max Gracia,
                            Sr (Calvacca, Stephen) Modified on 3/12/2019 (LMM). (Entered: 03/11/2019)
  03/11/2019             99 NOTICE of filing deposition transcript of Dr. Robert Buck by Willine Bryant, Max
                            Gracia, Sr (Calvacca, Stephen) Modified on 3/12/2019 (LMM). (Entered: 03/11/2019)
https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                       11/12
5/15/2019
        Case6:17-cv-01423-GAP-LRHElectronic Case Filing
                                       Document         | U.S. District
                                                      105      FiledCourt  - Middle District
                                                                        05/15/19      Page   of Florida
                                                                                                 15 of 28 PageID 1287
  03/11/2019     100 Consolidated RESPONSE to Motion re 85 First MOTION for summary judgment , 88
                      MOTION for summary judgment filed by Willine Bryant, Max Gracia, Sr. (Calvacca,
                      Stephen) Modified on 3/12/2019 (LMM). (Entered: 03/11/2019)
  03/25/2019            101 REPLY to Response to Motion re 88 MOTION for summary judgment filed by Robert J.
                            Buck, III, Elsa Galloza-Gonzalez, Lynn Marie Harter. (Angell, Derek) (Entered:
                            03/25/2019)
  03/25/2019            102 REPLY to Response to Motion re 85 First MOTION for summary judgment filed by
                            Karen Clairmont. (Moes, Brian) (Entered: 03/25/2019)
  04/24/2019            103 ORDER denying as moot 82 Motion for summary judgment; denying 85 Motion for
                            summary judgment; granting in part and denying in part 88 Motion for summary
                            judgment. The Defendants' Motion for Summary Judgment (Doc. 88) is GRANTED
                            as to Defendants Harter and Gonzalez and DENIED as to Defendant Buck.
                            Defendant Clairmont's Motion for Summary Judgment (Doc. 85) is DENIED.
                            Defendant Evans's Motion for Summary Judgment (Doc. 82) is DENIED as MOOT.
                            Signed by Judge Gregory A. Presnell on 4/24/2019. (MAF) (Entered: 04/24/2019)
  05/14/2019            104 NOTICE OF INTERLOCUTORY APPEAL as to 103 Order on motion for summary
                            judgment by Robert J. Buck, III, Karen Clairmont. Filing fee not paid. (Angell, Derek)
                            (Entered: 05/14/2019)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                05/15/2019 11:29:14
                                    PACER                                    Client
                                                   ud1230:3975393:3956495
                                    Login:                                   Code:
                                                                             Search      6:17-cv-01423-
                                    Description: Docket Report
                                                                             Criteria:   GAP-LRH
                                    Billable
                                                   11                        Cost:       1.10
                                    Pages:




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?32115787854601-L_1_0-1                                                  12/12
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page16
                                                            1 of
                                                               of13
                                                                  28PageID
                                                                    PageID1258
                                                                           1288




                               UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

     WILLINE BRYANT and MAX GRACIA,
     SR.,

                            Plaintiffs,

     v.                                                           Case No: 6:17-cv-1423-Orl-31LRH

     ORANGE COUNTY, FLORIDA,
     ROBERT J. BUCK, III , KAREN
     CLAIRMONT, ELSA GALLOZA-
     GONZALEZ and LYNN MARIE
     HARTER,

                            Defendants.


                                                    ORDER
             This Matter comes before the Court without a hearing on Defendant Buck’s Motion for

     Summary Judgment (Doc. 88), Defendant Clairmont’s Motion for Summary Judgment (Doc. 85),

     the Plaintiff’s Response (Doc. 100) and the Defendants’ Replies (Docs. 101 and 102). 1

     I.      Background

          A. Facts as Alleged in the Complaint 2

             During his arrest on August 6, 2015, Max Gracia, Jr. suffered dog bite wounds to his hands

     and legs. Second Amend. Compl., Doc. 47, ¶ 21. Although Gracia suffered multiple dog bites on




             1
              Although other Defendants also moved for summary judgment, the Plaintiffs do not
     oppose summary judgment for Defendants Gonzalez and Harter. (Doc. 100 at 2).
             2
              Of course, the Court does not take the Plaintiffs’ allegations as true at this stage. The Court
     uses allegations from the Complaint solely to provide context for later discussion. Because the
     questions at hand are narrow, the Complaint provides more comprehensive background information
     than does the evidence cited by the parties for purposes of the instant motions.
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page17
                                                            2 of
                                                               of13
                                                                  28PageID
                                                                    PageID1259
                                                                           1289



     both his hands and legs, at least some of which were severe, the Plaintiffs do not seek any relief with

     respect to the initial dog bite injuries themselves. 3 After receiving some treatment for those wounds

     at Orange County Regional Medical Center, Gracia was admitted to the Health Services Department,

     also known as Corrections Health Services (“CHS”) of Orange County Corrections (“OCC”). Id.

             Gracia’s injuries resulted in an assignment to the Infirmary at OCC. Id. ¶ 22. Around the

     time of Gracia’s admission to the Infirmary, Defendant Robert Buck III, M.D. (“Buck”) evaluated

     him and noted that he “had multiple dog bites with severe flesh involvement.” Id. Buck put Gracia

     back on his seizure medication, prescribed antibiotics and pain medication, including ibuprofen and

     Tylenol #3, 4 and noted that, upon verification that Gracia “had been compliant in the community,”

     Atripla 5 should be ordered. Id. ¶ 22-23. Buck did not order Atripla for Gracia, and “Buck never saw

     or inquired about [Gracia] again.” Id. ¶ 23.

             On August 7, 2015, Gracia’s “wounds were cleaned and dressed” by Elsa Galloza-Gonzalez

     (“Gonzalez”). 6 Id. ¶ 25. At that time, at least one of his wounds was “reddened with scant

     serosanguineous drainage present.” Id. Later, Defendant Karen Clairmont (“Clairmont”) allegedly

     saw Gracia but did not obtain his vital signs or perform any physical assessment. 7 Id. ¶ 26.




             3
                 The Plaintiffs filed suit as co-personal representatives of the estate of Gracia.
             4
              Tylenol #3 contains acetaminophen and codeine. Acetaminophen and Codeine, MAYO
     CLINIC, https://www.mayoclinic.org/drugs-supplements/acetaminophen-and-codeine-oral-
     route/description/drg-20074117 (last accessed April 18, 2019).
             5
                 Atripla is an antiviral medication used to treat HIV infections. (Doc. 95-1 at 28).
             6
                 This was recorded in a Nursing Treatment Note, completed at 5:20 p.m. on August 7,
     2015.
             7
             This was recorded in a Nursing Progress Note, completed retroactively at 7:07 a.m. on
     August 8, 2015.



                                                         -2-
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page18
                                                            3 of
                                                               of13
                                                                  28PageID
                                                                    PageID1260
                                                                           1290



             On August 8, 2015, Gracia was educated about the risk of infection and was told to increase

     his fluid intake. 8 Id. ¶ 27. Gracia’s wound dressing was changed, and Gonzalez again noted that the

     wound on his left leg was “reddened with scant serosanguineous drainage.” 9 Id. ¶ 28. That

     afternoon, Gracia vomited twice, but his vital signs were not taken. Gracia was later given

     odansetron, an anti-nausea drug. 10 Although the wound was reddened and Gracia complained of

     vomiting, Gonzalez recorded that he showed “no signs or symptoms of infection.” Id. ¶ 28, 29; see

     also Doc. 83-1 at 42.

             On August 9, 2015, at 6:35 a.m., the dressing on Gracia’s left leg wound was changed. The

     wound was reddened and had “a large amount of bloody drainage.” 11 Id. ¶ 30. Gracia complained

     of dizziness and weakness, and at some point that morning his vital signs were recorded (for the

     first time in fifty-five hours), revealing tachycardia 12 of 131 and a respiratory rate of 22. Id. ¶ 32.

     In response to this abnormality, Evans ordered an increased fluid intake. 13 Id. Gracia’s vital signs


             8
             This was recorded by Gonzalez in a Nursing Progress Note, completed at 11:38 a.m. on
     August 8, 2015.
             9
                  This was recorded in a Nursing Treatment Note, completed at 4:59 p.m. on August 8,
     2015.
             10
              This was recorded by Gonzalez at 5:13 p.m. on August 8, 2015. Maryanne Evans
     (“Evans”) co-signed the order for odansetron at 5:00 p.m. on August 9, 2015. It is unclear whether
     Gracia was given odansetron before or after the order was co-signed.
             11
               This was recorded by Clairmont in a Nursing Progress Note, completed at 6:38 a.m. on
     August 9, 2015. The Note had the exact same language as the one recorded by Clairmont on the
     previous day. Id. ¶ 31.
             12
               “Tachycardia occurs when an abnormality in the heart produces rapid electrical signals
     that quicken the heart rate, which is normally about 60 to 100 beats a minute at rest.” Tachycardia,
     MAYO CLINIC, https://www.mayoclinic.org/diseases-conditions/tachycardia/symptoms-causes/syc-
     20355127 (accessed April 17, 2019).
             13
               This was recorded by Gonzalez in a Nursing Progress Note, completed at 10:29 a.m. on
     August 9, 2015. Thus, it appears that Evans ordered the increased fluid intake prior to co-signing
     the odansetron order. See supra n.10 and accompanying text. There is no indication that the


                                                      -3-
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page19
                                                            4 of
                                                               of13
                                                                  28PageID
                                                                    PageID1261
                                                                           1291



     were never taken again. Id. At 9:00 p.m., Gracia twisted and moaned loudly in bed, said that he

     “can’t do it,” and fell to the ground. 14 Id. ¶ 37. At some point prior to 9:54 p.m., Gracia allegedly

     “refused to get up for his evening medications.” 15 Id. ¶ 33.

             At around 11:16 p.m. on August 9, 2015, an officer and two supervisors came to transfer

     Gracia to a camera-monitored cell. 16 Id. ¶ 35. At the time, Gracia was unresponsive, groaning

     lethargically, and laying on the floor. Id. Clairmont was present and, although she disputes this, the

     Plaintiffs claim she told the officers that he was “faking or exaggerating his medical condition and

     inability to get up.” 17 Id. The officer and two inmate workers physically moved Gracia to a cell with

     a recording camera. Id. Gracia was documented as compliant. Id. However, a disciplinary report

     was filed against Gracia because he “refus[ed]” to follow orders in connection with the transfer;

     instead, Gracia lay on his back on the floor and “refus[ed] all treatment.” 18 See id. ¶ 38.

             On August 10, 2015, at 2:58 a.m., a corrections investigator allegedly tried to “interrogate”

     Gracia with respect to the disciplinary report. Id. ¶ 36. According to the Plaintiffs, Gracia was unable

     to reply to the corrections investigator. Id.




     nursing staff ever checked to see if Gracia had increased his fluid intake.
             14
                  This was recorded by Clairmont at 3:13 a.m. on August 10, 2015.
             15
               This was recorded by Lynn Marie Harter (“Harter”) in a Nursing Note, completed at
     9:54 p.m. on August 9, 2015.
             16
                  Clairmont testified that she decided to move Gracia in order to keep an eye on him.
             17
               In support of this, the Plaintiffs mention reports by Officer Vargas and his tour supervisor
     without including them or citing to them more specifically.
             18
              This was recorded by Clairmont in a Nursing Progress Note, completed at 3:35 a.m. on
     August 10, 2015.



                                                       -4-
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page20
                                                            5 of
                                                               of13
                                                                  28PageID
                                                                    PageID1262
                                                                           1292



            At approximately 5:15 a.m., an officer informed Clairmont that Gracia was not breathing. 19

     Id. ¶ 39. Clairmont observed Gracia on his back in bed, with no pulse or respirations. Efforts to

     revive Gracia began and continued until EMS arrived and transported Gracia at 5:48 a.m. Id. At

     6:09 a.m., Gracia was pronounced deceased at Orlando Regional Medical Center. Id. ¶ 40. An

     autopsy report concluded that the manner of his death was homicide, due to his incarceration, and

     that the cause of death was “septic shock complicating infected dog bite wounds” with HIV as a

     contributory factor. Id. ¶ 41.

        B. Procedural History

            On September 18, 2017, the Plaintiffs filed the Amended Complaint (Doc. 29). Count I

     alleged a § 1983 claim against Orange County, Count II alleged a § 1983 claim against Buck, Count

     III alleged a § 1983 claim against Evans, Count IV alleged a § 1983 claim against Clairmont, Count

     V alleged a § 1983 claim against Gonzalez, Count VI alleged a § 1983 claim against Harter, and

     Count VII alleged a medical malpractice claim against Orange County.

            Clairmont and Evans each filed motions to dismiss on October 2, 2017. Docs. 31, 32. That

     same day, Orange County, Buck, Gonzalez, and Harter filed a collective motion to dismiss. Doc.

     33. The Court granted Orange County’s motion but denied the others. Doc. 44. On January 18, 2018,

     the Plaintiffs filed the Second Amended Complaint. Doc. 47. Orange County filed a Motion to

     Dismiss Count I of the Second Amended Complaint on February 8, 2018. Doc. 54. The Court

     granted Orange County’s motion and dismissed Count I of the Second Amended Complaint with

     prejudice.




            19
              This was recorded by Clairmont in a Nursing Progress Note, completed at 8:02 a.m. on
     August 10, 2015.



                                                    -5-
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page21
                                                            6 of
                                                               of13
                                                                  28PageID
                                                                    PageID1263
                                                                           1293



            Evans, Buck, Clairmont, Gonzalez, and Harter later filed motions for summary judgment.

     (Docs. 82, 85, and 88). In their Consolidated Response, the Plaintiffs indicate that they do not oppose

     summary judgment as to Defendants Gonzalez and Harter. 20 (Doc. 100). Accordingly, only

     Defendants Buck and Clairmont remain at issue for purposes of summary judgment.

     II.    Legal Standards

             A. Summary Judgment

            A party is entitled to summary judgment when the party can show that there is no genuine

     issue as to any material fact and that the movant is entitled to judgment as a matter of law. Fed. R.

     Civ. P. 56. Which facts are material depends on the substantive law applicable to the case. Anderson

     v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party bears the burden of showing

     that no genuine issue of material fact exists. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

     Cir. 1991). A court “must draw all reasonable inferences in favor of the non-moving party, and it

     may not make credibility determinations or weigh the evidence.” Hinson v. Clinch County, Ga. Bd.

     Of Educ., 231 F.3d 821, 826-27 (11th Cir. 2000) (quoting Reeves v. Sanderson Plumbing Prods.,

     Inc., 530 U.S. 133, 150-51 (2000)).

            When a party moving for summary judgment points out an absence of evidence on a

     dispositive issue for which the nonmoving party bears the burden of proof at trial, the nonmoving

     party must “go beyond the pleadings and by [his] own affidavits, or by the depositions, answers to

     interrogatories, and admissions on file, designate specific facts showing that there is a genuine issue

     for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324-25 (1986) (internal quotations and citation

     omitted). Thereafter, summary judgment is mandated against the nonmoving party who fails to make



            20
               The Plaintiffs’ claims against Evans were voluntarily dismissed on February 19, 2019.
     (Doc. 90). Evans’s Motion for Summary Judgment (Doc. 82) is therefore moot.



                                                      -6-
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page22
                                                            7 of
                                                               of13
                                                                  28PageID
                                                                    PageID1264
                                                                           1294



     a showing sufficient to establish a genuine issue of fact for trial. Id. at 322, 324-25. The party

     opposing a motion for summary judgment must rely on more than conclusory statements or

     allegations unsupported by facts. Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985)

     (“conclusory allegations without specific supporting facts have no probative value”). The Court

     must consider all inferences drawn from the underlying facts in the light most favorable to the party

     opposing the motion and resolve all reasonable doubts against the moving party. Anderson, 477 U.S.

     at 255.

               B. Qualified Immunity and Section 1983

               “Qualified immunity shields ‘government officials from liability for civil damages insofar

     as their conduct does not violate clearly established statutory or constitutional rights of which a

     reasonable person would have known.’” Taylor v. Hughes, No. 17-14772, 2019 WL 1461316, at *2

     (11th Cir. Apr. 3, 2019) (internal quotation marks omitted). Relief under § 1983 requires the

     “deprivation of an actual constitutional right.” McElligott v. Foley, 182 F.3d 1248, 1254 (11th Cir.

     1999). It is well settled that the deliberate indifference to serious medical needs of prisoners

     constitutes a violation of the Eighth Amendment. Id. To succeed on a claim in this context under §

     1983, the Plaintiff must show (1) a serious medical need, (2) deliberate indifference to that need by

     the Defendants, and (3) a causal connection between Defendant’s deliberate indifference and

     Plaintiff’s injuries. See Hatten v. Prison Health Services, Inc., 2006 WL 4792785 (M. D. Fla. Sept.

     13, 2006).

               While § 1983 does not permit respondeat superior liability, a supervisor can be held liable

     where a plaintiff shows that the supervisor “either directly participated in the unconstitutional

     conduct or that a causal connection exists between the supervisor’s actions and the alleged

     constitutional violation.” Keith v. DeKalb Cty., 749 F.3d 1034, 1047-48 (11th Cir. 2014). The




                                                      -7-
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page23
                                                            8 of
                                                               of13
                                                                  28PageID
                                                                    PageID1265
                                                                           1295



     Plaintiffs can show a causal connection by showing that “the supervisor’s policy or custom resulted

     in deliberate indifference.” Franklin v. Curry, 738 F.3d 1246, 1249 (11th Cir. 2013) (internal

     quotation marks omitted).

            Because, in this particular case, the analyses for whether the Defendants are entitled to

     qualified immunity and whether the Plaintiffs have failed to state a claim for relief under § 1983

     both turn on whether the Plaintiffs have properly alleged the violation of a constitutional right, the

     Court combines its discussion of the two issues.

     III.   Analysis

            A. Defendant Buck

            As a threshold matter, deliberate indifference requires subjective knowledge. Buck argues

     that he did not have subjective knowledge of Gracia’s problems. In support of this, he points to the

     conclusions reached by the Plaintiffs’ expert, Dr. Thomas Fowlkes. 21 However, based on his initial

     interaction with Gracia, Buck knew that he was at risk for infection (sepsis) and that “if no action

     [was] taken, the detainee face[d] a ‘substantial risk of serious harm.’” Taylor v. Hughes, No. 17-

     14772, 2019 WL 1461316, at *3 (11th Cir. Apr. 3, 2019) (quoting Farmer v. Brennan, 511 U.S.

     825, 837 (1994)).




            21
               Fowlkes did state that he did not see evidence from which he could reach a conclusion
     that Buck was deliberately indifferent. Doc. 88-2 at 4. However, deliberate indifference is a legal
     conclusion – one that Fowlkes is not qualified to reach. See Doc. 95-1 at 24,61. Even in the portion
     of the Fowlkes deposition attached to the instant motion, Fowlkes expressed discomfort with the
     Defendants’ repeated requests for him to make a determination of whether the medical staff acted
     with deliberate indifference, stating that it “is more a legal conclusion rather than a medical
     opinion,” and that he “usually describe[s] it in terms of . . . the degree to which they breached the
     standard of care.” Doc. 88-2 at 5-6. Fowlkes describes the collective action taken by the OCC
     medical staff as “far below the acceptable standard of care for healthcare within a detention facility.”
     Doc. 95-1 at 182.



                                                      -8-
Case
Case6:17-cv-01423-GAP-LRH
     6:17-cv-01423-GAP-LRH Document
                           Document105
                                    103 Filed
                                        Filed05/15/19
                                              04/24/19 Page
                                                       Page24
                                                            9 of
                                                               of13
                                                                  28PageID
                                                                    PageID1266
                                                                           1296



             Buck’s Motion emphasizes the brevity of his interaction with Gracia, theorizing that,

     because he never again saw Gracia after intake, he could not have acted in deliberate indifference

     to his serious medical need. But his failure to follow up is itself evidence of indifference. Writing

     off his role as direct medical provider to a “single, brief evaluation,” Buck attempts to recharacterize

     the issue as one of supervisory liability. Doc. 88 at 8-9. That characterization, however, simply

     illuminates Buck’s indifference: He viewed his role as that of a mere supervisor 22 of the nursing

     staff rather than as the sole treating physician of Gracia. The Court will not disregard Buck’s

     indifference as a medical provider simply because he was also a medical director.

             The motion goes so far as to state that “[a]t no time after this interaction did Buck have a

     direct treatment relationship with Mr. Gracia. Rather, his treatment was overseen and provided by

     various other medical providers.” Id. at 8 (emphasis added). However, none of the “various other

     medical providers” who were “overseeing” Gracia were his treating physician; Buck was. 23 Buck

     acknowledged that the only reason he ever saw this patient – who was obviously unable to see any

     other doctor due to his incarceration – was because a nurse had called in sick. Buck knew that the

     infirmary had a burdensome nurse-to-patient ratio, 24 and he knew that the environment of a

     corrections infirmary was demanding. 25 Nevertheless, Buck examined an HIV positive patient



             22
               At least, he acted as a supervisor to the extent that being on call 24/7 in order to potentially
     advise a nurse to have a patient taken to the emergency room can be called supervising. See 88-3 at
     41-42 (acknowledging that Buck had never returned to the jail to perform an examination after being
     called by a nurse and instead had only instructed nurses to send patients to the ER on occasion).
             23
                  All of the other providers were nurses of varying levels and not medical doctors.
             24
                See Doc. 85-1 at 101-102 (Clairmont describes chronic understaffing and unique
     challenges of corrections infirmaries). When asked, Buck stated that there was no nurse-patient ratio
     standard that was followed, or that if there was one, he did not remember. Doc. 88-3 at 42.
             25
                  Buck “served at corrections from 2011-2015.” Doc. 88-3 at 45.



                                                       -9-
Case 6:17-cv-01423-GAP-LRH Document 105
                                    103 Filed 05/15/19
                                              04/24/19 Page 25
                                                            10 of 28
                                                                  13 PageID 1297
                                                                            1267



     with a severe dog-bite wound and deliberately declined to play any active role in his subsequent

     treatment. Viewing the facts in the light most favorable to the Plaintiffs, that behavior is the very

     essence of deliberate indifference.

            Furthermore, there remain material questions of fact as to whether, as a supervisor, Buck’s

     policies and customs resulted in deliberate indifference. In his deposition, Buck indicated that as

     medical director, he (along with others, although it is not clear who else) reviewed “policy every

     year on a month-to-month basis.” Doc. 99 at 9. Despite Buck’s claim that he was on call 24/7 (Id.

     at 18-19), Clairmont testified that she was not taught that she could call a doctor and have them

     come in, and she never saw a doctor examine an inmate during the night shifts, which were the shifts

     that she worked. Doc. 85-1 at 58-59. Other evidence indicates that there was little to no distinction

     made between medical doctors and nurses for purposes of treatment policy. For example, Galloza-

     Gonzalez refers to Evans as a “doctor,” and she reached out to Evans rather than Buck when Gracia

     showed early signs of sepsis. Doc. 83-2 at 57-58. Buck testified that it was typical for a nurse

     practitioner, rather than a medical doctor, to admit patients to the infirmary. Doc. 99 at 15.

        Clairmont also testified that she would only have been able to handle half of the twenty-three

     patients for whom she was responsible in the infirmary. Doc. 85-1 at 101. She explained that putting

     only one registered nurse with the especially sick patients that would likely be in a corrections

     department infirmary – citing examples of a beaten-up patient who had lost an eye, and a patient

     “with wired jaws that you may have to snip” – “just doesn’t make any sense.” Id. at 102. She further

     noted that in an emergency department, a ratio of even one registered nurse to six patients would be

     considered “ridiculous.” Id. Based on policy, which Buck regularly reviewed and approved, one

     registered nurse could have been responsible for as many as forty patients. Id. at 104. Clairmont

     acknowledged that she never expressed concerns to Buck about the understaffing, but she also stated




                                                     - 10 -
Case 6:17-cv-01423-GAP-LRH Document 105
                                    103 Filed 05/15/19
                                              04/24/19 Page 26
                                                            11 of 28
                                                                  13 PageID 1298
                                                                            1268



     that she did not have an opportunity to do so. Id. at 108. She further noted that no one from Orange

     County had ever checked with her to see if there was sufficient staff to treat the patients in the

     infirmary. Id. at 111. While understaffing alone may not be sufficient to show a custom or policy

     resulting in deliberate indifference, a jury could conclude that persistent, extreme understaffing,

     when coupled with the failure to involve doctors, would be. The Plaintiffs have met their burden of

     showing genuine issues of material fact as to deliberate indifference by Defendant Buck both as a

     medical provider and director.

            B. Defendant Clairmont

            The Plaintiffs assert that Clairmont failed to treat Gracia because she believed without

     justification that he was faking his condition, and there is credible evidence to support this assertion.

     Clairmont’s own Progress Note described Gracia as “refus[ing] all assistance and refus[ing] all care

     from nursing staff.” Doc. 85-7. As stated in Clairmont’s Motion, when she observed Gracia, who

     had a wound dressing she described as “heavily soiled with dried bloody drainage,” “twisting

     himself and moaning loudly,” crying “I can’t do it,” and sliding to the floor when offered his nightly

     medication, she wrote that he “refused all assistance.” See Doc. 102 at 5. Refusing assistance would

     only be a reasonable description of what Gracia did if she believed he was malingering. Ignoring an

     apparently serious medical condition because of an unfounded belief that the patient is malingering

     can certainly constitute deliberate indifference. See, e.g., Walker v. Benjamin, 293 F.3d 1030, 1040

     (7th Cir. 2002) (in § 1983 case involving prisoner, reversing entry of summary judgment on

     qualified immunity grounds and stating, “[t]he fact that Nurse Dunbar and Dr. Benjamin may have

     based their refusal to treat Walker’s pain on a good-faith belief that he was malingering, that he was

     not in pain but merely trying to get high with the narcotic painkiller, is an issue for the jury.”).




                                                      - 11 -
Case 6:17-cv-01423-GAP-LRH Document 105
                                    103 Filed 05/15/19
                                              04/24/19 Page 27
                                                            12 of 28
                                                                  13 PageID 1299
                                                                            1269



            Assuming Clairmont did believe Gracia’s suffering was real, as she claims in her motion,

     the Plaintiffs’ case is even stronger. Clairmont was an experienced nurse with specific knowledge

     of Gracia’s injury and HIV positive status. There is evidence that indicates Gracia’s condition

     worsened steadily, giving numerous opportunities for Clairmont to act. Dr. Fowlkes explained that

     “[Gracia’s] tissue had started to die, and that doesn’t happen in a matter of minutes or even a couple

     of hours; that means it’s been going on for a while.” Doc. 95-1 at 56. According to Fowlkes, the

     kidney failure and adrenal hemorrhage suffered by Gracia also would have taken multiple hours to

     occur. Id. at 57-58. Not only did Gracia’s worsening condition allow time for a proper response; it

     also produced some readily visible evidence. “[L]ots of coffee ground materials” were found on

     Gracia’s towels and sheets, which Fowlkes said indicated that he was vomiting blood due to the

     disintegration of his esophagus. Id. at 57. After Gracia was transferred to the cell for observation,

     Clairmont never physically entered his cell to look at him, although she did testify that she looked

     at him on the camera monitor. 26 Doc. 85-1 at 88. She never saw him moving around the cell,

     although that is apparently why she was watching the monitor: to see if he was moving. Id. at 88-

     89.

            If Clairmont believed what she put in her Progress Note, she knew that Gracia was suffering

     with a serious medical condition and her refusal to provide any intervention would be classic

     indifference. Conversely, if she decided to ignore his complaints as malingering, that too could

     amount to deliberate indifference. Either way, the Plaintiffs have met their burden of showing that

     a reasonable jury could render a verdict against Clairmont under Section 1983 for deliberate

     indifference to a serious medical need. Clairmont is not entitled to summary judgment.



            26
                Defendant Clairmont also testified that the monitors for Gracia’s cell were not located
     inside the nurses’ station, although they could be seen from the window. Doc. 85-1 at 98.



                                                     - 12 -
Case 6:17-cv-01423-GAP-LRH Document 105
                                    103 Filed 05/15/19
                                              04/24/19 Page 28
                                                            13 of 28
                                                                  13 PageID 1300
                                                                            1270



     IV.    Conclusion

            For the foregoing reasons, the Defendants’ Motion for Summary Judgment (Doc. 88) is

     GRANTED as to Defendants Harter and Gonzalez and DENIED as to Defendant Buck. Defendant

     Clairmont’s Motion for Summary Judgment (Doc. 85) is DENIED. Defendant Evans’s Motion for

     Summary Judgment (Doc. 82) is DENIED as MOOT.

            DONE and ORDERED in Chambers, Orlando, Florida on April 24, 2019.




     Copies furnished to:

     Counsel of Record
     Unrepresented Party




                                               - 13 -
